Me. Justice Aldeey
delivered the opinion of the court.
Bautista Sánchez appeals from a judgment of conviction for violation of the Act prohibiting the carrying of arms as amended by Act No. 14 of June 25, 1924, section 3 of which reads as follows:
"That any person selling, exchanging, pledging, donating or *728delivering any of the arms stated in Section 1 of this Act, to another person not legally authorized to carry the same, shall be punished by imprisonment for not less than one nor more than six months. Sales by duly authorized merchants to other' merchants for re-sale, are excepted.”
The evidence of the prosecution and the defense agree that on September 27, 1928, Antonio Pérez Rivera was in the store of the appellant; that he saw the stock of a revolver protruding from under some books on a shelf; that Pérez Rivera asked the appellant to let him look at the revolver; that the appellant answered that he was busy with his customers; that Pérez Rivera insisted that the arm be shown to Mm and then the appellant took the revolver, removed the cartridges and showed it to him, Pérez Rivera taking it; that while Pérez Rivera was holding the revolver a cartridge exploded and wounded another person.
Those facts do not constitute the offense of which the appellant has been convicted, for the fact of having shown the revolver to Rivera and his having taken it for examination is not the delivery punishable by the statute, because it was not done with the idea of passing its possession to Rivera even temporarily. What the law seeks to punish is the transfer of arms by sale, exchange, donation or delivery.
Therefore, the judgment appealed from must be reversed.